Opinion by
Mb. Justice McCollum,
The controlling question in this case is whether the relator has a residence in Upper Swatara township which entitles him to admission to the common schools therein. He is a child, seven years old, and an inmate of the “ Children’s Industrial Association of Harrisburg, Pa.,” a corporation created on the 22d of March, 1877, under the act of April 29, 1874, P. L. 73, Purd. Digest, 12th ed., 405. It is a charitable institution sustained by state appropriations, membership dues, voluntary contributions, and a monthly payment of eight dollars by the directors of the poor of Dauphin county. In their petition for *605a charter the incorporators represented that they were “ actuated by a desire to improve the moral, social, and intellectual condition of the children of the city of Harrisburg,” and they certified that the business of the association was to be transacted in that city. In its charter, as amended on the 25th of March, 1891, the object of the association is stated to be “ the care, support, education, and spiritual good of poor and needy children.” For a time the association maintained a place in Harrisburg where it cared for and educated the children it received, but later on it erected a large building in Upper Swatara township to which the children then in its care were transferred, and others were admitted. It employed teachers to instruct the children as they are taught in the public schools. The record does not inform us whether all the children in its care were admitted from Harrisburg, but it is probable that .many of them were, because, as we have seen, the association was. born of a desire to improve the condition of the children of that city.
Do children from other districts who become inmates of this, institution acquire thereby the right to free admission to the public schools of Upper Swatara township ? The learned judge of the court below concluded that their physical presence in the district, considered in connection with the act of May 8, 1854, requiring school directors to establish a “ sufficient number of public schools for the education of every individual between the ages of six and twenty-one years, in their respective districts,” gave them such right. He concluded, however, that a reasonable interpretation of the act would limit it to persons of the prescribed age who were residents of the district. In determining whether the relator has a residence in Upper Swatara township which entitles him to common school privileges, there, regard must be had to the occasion and purpose of his presence there and to the true intent and meaning of the act referred to. He is there as an inmate of an institution owned and managed by an association chartered for the purpose of supporting, caring for, and educating poor and needy children. Independent of his presence in this institution for the purpose of maintenance and education therein, there is nothing on which to base the claim that he is a resident in the district for whom it is the duty of the directors to provide common school facili*606ties. In respect to the acquisition of a residence in the district by his physical presence in it, he is on the footing of the children in Girard College and of the children in the schools established by the state for the support and education of soldiers’ orphans. These institutions, like the Children’s Industrial Association of Harrisburg, were created for the maintenance and education of poor and needjr children, who may be admitted to them from all parts of the state. But the presence of the children in these institutions does not, in our opinion, confer upon them any additional rights or privileges in the common schools. When the relator entered the charitable institution of which he is now an inmate he was not entitled to admission to the public schools of Upper Swatara township. He was not a resident of the district, nor a member of any family in it. In view of the purposes for, and the conditions under which he entered it, his presence there did not impose on the local authorities any duty in reference to his education. Neither he nor the institution of which he is an inmate is in any manner identified with the district. The latter pays no taxes there for the support of the schools. It has undertaken to care for, support, and educate him from the fund raised in the manner already stated. While he is in its care and under its control he cannot acquire common school privileges distinct from and independent of those which belonged to him in the place of his residence when be was taken from it. If the association is unable to perform its charter duties in reference to him, its inability to do so cannot of itself charge the district with his education and maintenance. It ought not to receive under its care more children than it is qualified to support and teach in conformity with the provisions of its charter, and presumably it has not done so. But this is a matter foreign to our present inquiry, as it does not appear on this record that it is unable to care for all it has in charge.
In accordance with the views we have expressed we conclude that the relator’s presence in the district, under the circumstances shown, has not qualified him for admission to its public schools. In reaching this conclusion we do not deny to any child in the commonwealth his or her rights under our common school system. On the contrary we recognize and maintain those rights without abridgment or qualification. We realize *607that to preserve that system itmust be administered in obedience to the laws on which it is founded and by which it is governed. While it establishes schools ih which all persons in the commonwealth between the ages 'of six and twenty-one years may be educated, they must receive the benefits it confers in the districts in .which they respectively reside. The residents of one school district are not entitled to free admission to and education in the schools of an adjoining district. The taxes levied by a school district are for the education of the children of that district and are not applicable to the education of the children of another district. There is no warrant in our common school system for the contention that an institution like the Children’s Industrial Association of Harrisburg may bring into any district it pleases the poor and needy children of other districts for the purpose of maintenance and education in conformity with its charter and thereby impose on the district to which it has brought them a duty it assumed in its acceptance of them and for the performance of which it is bound by its charter. Such a construction would result in some eases in a denial to the children of the district of the school facilities it was intended they should have therein. It would impose on some districts burdens they could not sustain under the power given them to levy taxes for school purposes. It would tend to defeat the equalization of the burdens and benefits contemplated by our common school system and would otherwise materially impair its efficiency.
The order awarding a peremptory mandamus is reversed and the petition therefor is dismissed.
See also the next case.